DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claims 1,9, and 16 and the rejections of record have been considered but are moot because the new ground of rejection in this Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the previous rejections of record relied in large part on Yoshioka et al., which performs A/D conversion on an amplified, first input signal. The independent claims now recite that the first input signal is unamplified.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venca et al. (US # 9,660,662).
	As to claim 16, Venca et al. teaches an electronic device (Fig. 4, ADC “250”) comprising:
a converter (Fig. 4, SAR coarse ADC “252” and ΔƩ fine ADC “254”) configured to,
operate in a successive approximation mode (col. 11, lines 3-5, “…successive approximation algorithm…”) to generate at least one of a plurality of upper bit values (Fig. 4, “SAROUT”; col. 11, lines 10-13) of an input signal (Fig. 4, analog input voltage “LANEIN”),
generate an upper analog signal (Fig. 4, VDACOUT) by converting the plurality of upper bit values (Fig. 4, SAR DAC “266”), 
generate a residue signal (Fig. 4 residual output voltage “Vr”) by subtracting the upper analog signal from the input signal (Fig. 4, subtractor “260”), the input signal being unamplified (Fig. 4), 
amplify the residue signal (Fig. 4, ΔƩ comparator/amplifier “272”), and
operate in a delta-sigma mode (col. 11, lines 22-24, “…ΔƩ algorithm…”) to generate at least one of a plurality of lower bit values of the input signal by performing an OUT; col. 11, lines 39-42).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4,8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venca et al. (US # 9,660,662) in view of Shiraishi et al. (US 2015/0138007).
	As to claim 1, Venca et al. teaches an analog-to-digital converter (Fig. 4, ADC “250”) configured to convert an analog signal (Fig. 4, analog input voltage “LANEIN”) into a digital signal (Fig. 4, digital output “LANEOUT”), the analog-to-digital converter comprising: 
a first converter (Fig. 4, SAR coarse ADC “252”) configured to operate in a first mode (col. 11, lines 3-5, “…successive approximation algorithm…”) to receive a first input signal of an analog type (Fig. 4, analog input voltage “LANEIN”), compare the first input signal with a OUT”; {“Coarse” A/D conversion is synonymous with most significant (upper) bit conversion in the art.}); 
a second converter (Fig. 4, ΔƩ fine ADC “254,” SAR DAC “266,” and subtractor “260”) configured to operate in a second mode to perform an oversampling operation n times based on a residue signal, where n is an integer (col. 11, lines 22-24, “…ΔƩ algorithm…”), the residue signal indicating a difference between an upper analog signal corresponding to the at least one upper bit value and the first input signal (Fig. 4, residual output voltage “Vr”), and output an intermediate bit value of the digital signal (Fig. 4, ΔƩOUT) corresponding to first to n-th oversampling signals generated respectively during oversampling operations performed n times (col. 11, lines 39-42; {As ΔƩOUT is a multi-bit signal, it includes an intermediate bit.}), 
wherein the second converter comprises a digital-to-analog converter (Fig. 4, SAR DAC “266”) configured to convert the at least one upper bit signal to the upper analog signal (Fig. 4, “VDACOUT”), and a subtracter (Fig. 4, subtractor “260”) configured to receive the first input signal and generate the residue signal by subtracting the upper analog signal from the first input signal (Fig. 4), and the first input signal is unamplified (Fig. 4). 
The claim differs from Venca et al. in that it requires that the analog-to-digital converter comprises a third converter configured to operate in a third mode to output at least one lower bit value of the digital signal corresponding to the n-th oversampling signal. In the same field of endeavor, however, Shiraishi et al. teaches a multi-stage A/D converter (Fig. 13) including: a first A/D converter (Fig. 13, first ADC “100”) that performs analog-digital conversion on an input signal and outputs upper bits of a digital signal ([0097], lines 1-4); a second A/D converter 
	As to claim 2, Venca et al., as modified by Shiraishi et al., teaches the analog-to-digital converter of claim 1, wherein the first converter is configured to perform a successive approximation operation to compare a magnitude of the first input signal with magnitudes of reference signals and output the at least one upper bit value based on the comparison (see Venca et al., col. 11, lines 3-5, “…successive approximation algorithm…”). 
	As to claim 3, Venca et al., as modified by Shiraishi et al., teaches the analog-to-digital converter of claim 2, wherein the first converter includes a register configured to store the at Register)).
	As to claim 4, Venca et al., as modified by Shiraishi et al., teaches the analog-to-digital converter of claim 1, wherein the analog-to-digital converter is configured to operate on the first input signal in the first mode, the second mode (see Venca et al., flow of Fig. 4), and the third mode sequentially (see Shiraishi et al., flow of Fig. 13 and Fig. 14). 
	As to claim 8, Venca et al., as modified by Shiraishi et al., teaches the analog-to-digital converter of claim 1, wherein the third converter is configured to operate in the third mode on the first input signal after the first-mode and second-mode operations on the first input signal end (see Shiraishi et al., Fig. 14). 
As to claim 17, Venca et al. teaches the electronic device of claim 16. The claim differs from Venca in that it requires that the converter is configured to operate in single-slope mode to output a least significant bit corresponding to an nth oversampling signal, the nth oversampling signal generated after the oversampling operation n times in the delta-sigma mode.
In the same field of endeavor, however, Shiraishi et al. teaches a multi-stage A/D converter (Fig. 13) including: a first A/D converter (Fig. 13, first ADC “100”) that performs analog-digital conversion on an input signal and outputs upper bits of a digital signal ([0097], lines 1-4); a second A/D converter (Fig. 13, second ADC “630”) that receives an analog residue signal after A/D conversion by the first A/D converter, performs an oversampling operation n- integer times on the residue signal, and outputs intermediate bits of the digital signal ([0099]); and a third A/D converter (Fig. 13, third ADC “660”) that performs A/D conversion on an n-th .

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Venca et al. (US # 9,660,662) in view of Shiraishi et al. (US 2015/0138007) and further in view of Gulati et al. (US 2007/0035432).
As to claim 6, Venca et al., as modified by Shiraishi et al., teaches the analog-to-digital converter of claim 1. The claim differs from Venca et al., as modified by Shiraishi et al., in that it requires that the first converter includes a flash analog-to-digital converter. 
.  

3.	Claims 7,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venca et al. (US # 9,660,662) in view of Shiraishi et al. (US 2015/0138007) and further in view of Yoo et al. (US 2014/0232890).
As to claim 7, Venca et al., as modified by Shiraishi et al., teaches the analog-to-digital converter of claim 1. The claim differs from Venca et al., as modified by Shiraishi et al., in that it requires an adder configured to synthesize the upper bit value, the intermediate bit value, and the lower bit value, and to output the digital signal.
In the same field of endeavor, Yoo et al. teaches an A/D converter system having two converters that respectively output upper-bit and lower-bit digital signals (Fig. 6) and an adder that generates a full digital signal by adding the upper-bit and lower-bit signals (Fig. 6, adder “303”). In light of the teaching of Yoo et al., it would have been obvious to one of ordinary skill in the art at the time of the instant application’s filing to implement an adder in the recombination module of Venca et al., as modified by Shiraishi et al., because an artisan of ordinary skill in the art would recognize that adders represent a robust and speedy solution to digital-signal formation in staged A/D converter systems.
19, Venca et al., as modified by Shiraishi et al., teaches the electronic device of claim 17. The claim differs from Venca et al., as modified by Shiraishi et al., in that it requires that the converter includes an adder configured to receive at least one of the plurality of upper bit values, at least one of the plurality of lower bit values, and the least significant bit, to synthesize a digital signal corresponding to a sum of the plurality of upper bit values, the plurality of lower bit values, and the least significant bit, and to output the digital signal.
In the same field of endeavor, Yoo et al. teaches an A/D converter system having two converters that respectively output upper-bit and lower-bit digital signals (Fig. 6) and an adder that generates a full digital signal by adding the upper-bit and lower-bit signals (Fig. 6, adder “303”). In light of the teaching of Yoo et al., it would have been obvious to one of ordinary skill in the art at the time of the instant application’s filing to implement an adder in the recombination module of Venca et al., as modified by Shiraishi et al., because an artisan of ordinary skill in the art would recognize that adders represent a robust and speedy solution to digital-signal formation in staged A/D converter systems.

4.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0232890) in view of Venca et al. (US # 9,660,662).
As to claim 9, Yoo et al. teaches an image sensor (Fig. 2, image sensor “2a”) comprising: 
a pixel array (Fig. 2, pixel array “200”) including a plurality of pixels connected to column lines, the plurality of pixels being configured to respectively sense incident light and generate analog signals through the column lines (Fig. 2; [0049]); and 
an analog-to-digital converter connected to at least one of the column lines and configured to convert the analog signals into digital signals (Fig. 2, ADC “300”). 
(1) an upper bit converter configured to receive a first input signal from among the analog signals, compare a plurality of reference signals with the first input signal by successive approximation, select one out of the plurality of reference signals, and output at least one upper bit value that is at least a portion of the digital signal based on the selected reference signal, (2) a lower bit converter configured to perform an oversampling operation n times based on a residue signal, where n is an integer, the residue signal being a difference value between an upper analog signal corresponding to the at least one upper bit value and the first input signal, the lower bit converter configured to output at least one lower bit value of the digital signal corresponding to the residue signal, (3) that the lower bit converter comprises a digital-to-analog converter configured to convert the at least one upper bit signal to the upper analog signal, and a subtracter configured to receive the first input signal and generate the residue signal by subtracting the upper analog signal from the first input signal, and (4) that the first input signal is unamplified. 
In light of the cited passages of Venca et al. in claims 1 and 16, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of the instant application’s filing to include the A/D converter of Venca et al. in Yoo’s image sensor because an artisan of ordinary skill would recognize that this modification would apply all of the advantages of Venca’s A/D converter to captured image signals, thereby resulting in an accurate and efficient A/D conversion process for an image capture device. 
	As to claim 10, Yoo et al., as modified by Venca et al., teaches the image sensor of claim 9, wherein the lower bit converter comprises a delta-sigma analog-to-digital converter (see Venca et al., Fig. 4, ΔƩ fine ADC “254”). 

s 11,12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0232890) in view of Venca et al. (US # 9,660,662) and further in view of Shiraishi et al. (US 2015/0138007).
	As to claim 11, Yoo et al., as modified by Venca et al., teaches the image sensor of claim 9, wherein the lower bit converter comprises: 
a first lower bit converter (see Venca et al., Fig. 4, ΔƩ fine ADC “254”) configured to perform an oversampling operation n times based on the residue signal (see Venca et al., col. 11, lines 22-24, “…ΔƩ algorithm…”), the residue signal being the difference value between the upper analog signal and the first input signal (see Venca et al., Fig. 4, residual output voltage “Vr”), and output a first lower bit value corresponding to first to n-th oversampling signals generated respectively, during the oversampling operations performed n times (see Venca et al., col. 11, lines 39-42). The claim differs from Yoo et al., as modified by Venca et al., in that it requires that the lower bit converter comprises a second lower bit converter configured to output a second lower bit value corresponding to the n-th oversampling signal. 
In the same field of endeavor, however, Shiraishi et al. teaches a multi-stage A/D converter (Fig. 13) including: a first A/D converter (Fig. 13, first ADC “100”) that performs analog-digital conversion on an input signal and outputs upper bits of a digital signal ([0097], lines 1-4); a second A/D converter (Fig. 13, second ADC “630”) that receives an analog residue signal after A/D conversion by the first A/D converter, performs an oversampling operation n- integer times on the residue signal, and outputs intermediate bits of the digital signal ([0099]); and a third A/D converter (Fig. 13, third ADC “660”) that performs A/D conversion on an n-th oversampled analog residue signal and outputs at least one lower bit of the digital signal ([0106]). In light of the teaching of Shiraishi et al., the Examiner submits that it would have been 
	As to claim 12, Yoo et al., as modified by Venca et al. and Shiraishi et al., teaches the image sensor of claim 11, wherein the second lower bit converter is configured to receive the n-th oversampling signal and start operating after operations of the upper bit converter and the first lower bit converter on the first input signal end (see Venca et al., flow of Fig. 4; see Shiraishi et al., flow of Fig. 13 and Fig. 14). 
	As to claim 15, Yoo et al., as modified by Venca et al. and Shiraishi et al., teaches the image sensor of claim 11. The claim differs from Yoo et al., as modified by Venca et al. and Shiraishi et al., in that it requires that the second lower bit converter comprises a single-slope analog-to-digital converter. 
In a separate embodiment, Shiraishi et al. teaches a single-slope A/D converter that receives the nth oversampling signal from a delta-sigma A/D converter and generates a least significant bit for output to a multiplexer (Fig. 15, third ADC “760”). In light of this additional embodiment, the Examiner submits that it would have been obvious to one of ordinary skill in .

6.	Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venca et al. (US # 9,660,662) in view of Yoo et al. (US 2014/0232890)
	As to claim 20, Venca et al. teaches the electronic device of claim 16. The claim differs from Venca et al. in that it requires that the input signal is an analog input signal corresponding to an intensity of light incident on a pixel array.
In the same field of endeavor, Yoo et al. teaches an image sensor (Fig. 2, image sensor “10a”; [0049]) having a pixel array (Fig. 2, pixel array “200”) and an A/D converter system having two converters that respectively output upper-bit and lower-bit digital signals for generation of a full digital signal (Fig. 6). In light of the teaching of Yoo et al., it would have been obvious to one of ordinary skill in the art at the time of the instant application’s filing to implement the A/D converter of Venca et al. in an image sensor of a camera, because an artisan of ordinary skill would recognize that this modification would apply all of the advantages of Venca’s A/D converter to captured image signals, thereby resulting in an efficient A/D conversion process for the camera functionality.




Allowable Subject Matter
Claims 5,13,14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indicating allowable subject of claims 5,13,14, and 18 can be found in the Office action dated April 4, 2019.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Meacham et al. (US 2013/0027231) discloses another example of a staged A/D converter that generates a residual signal after first-stage A/D conversion by subtracting the output of an analog signal corresponding to the first-stage digital signal from an initial analog signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/18/2021